Citation Nr: 0738552	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-30 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  The veteran also served on reserve duty from 
April 1987 to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in December 2004 by 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2007, the veteran and his wife presented personal 
testimony at a Travel Board hearing before an Acting Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate that hearing 
loss was manifest during active service, developed as a 
result of an established event, injury, or disease during 
active service, or manifest itself to a compensable degree 
within one year after discharge from active service.


CONCLUSION OF LAW

Hearing loss was neither incurred in or aggravated by service 
nor may it be presumed to be related to service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in August 2004 and October 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical records 
and audiology reports.  The veteran submitted private 
treatment records from his employer's physicians and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  
The appellant was afforded a VA medical examination in 
September 2004.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Factual Background

Service records show that the veteran's military occupational 
specialty was 52B30, generator operator.  The available 
service medical records are negative for complaint, 
treatment, or diagnosis for hearing problems.  On the 
June 1970 separation examination report the examiner noted 
normal ears.  The audiological pure tone thresholds, in 
decibels, were as follows:



HERTZ

1000
2000
3000
4000
AVG
RIGHT
15
10
--
25
17
LEFT
15
5
--
15
12

On physical examination for entry to the Army Reserves in 
March 1987, pure tone thresholds, in decibels, were as 
follows:



HERTZ

1000
2000
3000
4000
AVG
RIGHT
0
5
0
15
5
LEFT
5
5
5
15
8

On military audiological evaluation in March 1991, pure tone 
thresholds, in decibels, were as follows:



HERTZ

1000
2000
3000
4000
AVG
RIGHT
0
5
5
30
10
LEFT
0
5
10
25
10

A VA audiological consultation note dated November 2003 
revealed that the veteran reported progressive hearing loss 
following his discharge from the service.  He stated that he 
had difficulty with communication when the speaker was 
walking away and with hearing people speaking from other 
rooms.  He reported a constant bilateral ringing which 
interfered with his ability to sleep.  He told the examiner 
that while in the service, he wore hearing protection 
sporadically due to a lack of availability.  It was noted 
that he worked in coal mines for the previous 30 years with 
the use of mandatory hearing protection.  He also 
participated in recreational hunting without hearing 
protection for 15 years.  The examiner noted mild to 
moderately severe sensoneural hearing loss above 2000 Hertz 
right ear and a moderate to severe sensoneural hearing loss 
above 2000 Hertz left ear.  Word recognition scores were 96 
percent right ear and 100 percent left ear.

In July 2004 a VA audiologist noted that the veteran denied 
any change in his hearing or tinnitus since his November 2003 
examination.  The veteran added that for his first four to 
five years of work in the coal mines, hearing protection was 
not provided.  On objective examination, the examiner noted 
an abnormal tympanic membrane in appearance with flecks of 
coal dust along the external auditory canal in both ears.  
The examiner also reported no significant change in hearing 
sensitivity compared with the November 2003 report.

The veteran reported worsening tinnitus and itching ears 
during an Ear, Nose, and Throat consultation in August 2004.  
The examiner noted normal ears except for coal dust in the 
external canals and secondary mild irritation.  The tympanic 
membranes were normal.  Mild external otitis and tinnitus 
secondary to high frequency hearing loss were noted.

On VA audiological examination in September 2004, the veteran 
stated he worked as a generator mechanic and with an advanced 
marksmanship unit while he was in the service.  Sometimes he 
had hearing protection, and sometimes he did not.  He 
reported working as a generator mechanic in the reserves 
where he wore hearing protection regularly.  He told the 
examiner that he worked in underground mining from 1971.  He 
said he wore hearing protection in the mines from the 1990s 
but not previously.  It was noted that for about 20 years he 
worked the midnight shift in the mines when most of the 
equipment was turned off.  He reported hunting occasionally.  
The pure tone thresholds, in decibels, were as follows:



HERTZ

1000
2000
3000
4000
AVG
RIGHT
15
15
30
60
30
LEFT
20
15
45
60
35

Speech recognition scores were 96 percent for the right ear 
and 92 percent for the left ear.  After reviewing the claims 
file and the veteran's reported medical history, the examiner 
opined that it was not as least as likely as not that the 
veteran's hearing loss was caused by the military.  The 
examiner added that based solely on the veteran's report it 
was at least as likely as not that the veteran's tinnitus was 
initiated by the military.

A private medical record from August 2004 revealed a severe 
bilateral high frequency hearing deficit.  The examiner 
instructed the veteran to utilize hearing protection and have 
an annual examination.

In his February 2005 Notice of Disagreement (NOD), the 
veteran stated that he was a generator mechanic in the Army.  
He reported working on generator sets without hearing 
protection while the generators were running.  He noted that 
he was deployed for an advanced course in generator repair 
while in the service but was not allowed to participate 
because of his hearing.  He commented that he also served on 
an advanced marksmanship unit in Korea.  Although he worked 
in coal mines after he left the service, he stated that he 
was not subjected to a high-noise environment; he worked for 
his first 20 years on the midnight shift, and none of the 
heavy equipment was in operation while he worked.  When he 
switched to the day shift, he stated that he always used 
hearing protection.  He concluded that he had never been 
exposed to a high-noise environment without hearing 
protection since he left the military.  In his VA Form 9 
dated August 2005, the veteran added that it was his opinion 
that most if not all of his hearing loss happened while he 
was on active duty and in the reserves.

On private audiological evaluation at his place of employment 
in January 2007, pure tone thresholds, in decibels, were as 
follows:



HERTZ

1000
2000
3000
4000
AVG
RIGHT
15
25
45
75
40
LEFT
20
25
50
65
40

The examiner reported a mild loss for speech sounds in both 
ears and a moderate loss for mid pitch sounds in both ears.  
There was a severe loss for high pitch sounds in the left ear 
and a moderately severe loss for high pitch sounds in the 
right ear.  The examiner also noted that the veteran had 
poorer hearing for high pitch sounds at that time than when 
he had his first hearing test at the plant.

In his July 2007 personal hearing, the veteran compared 
working on generators to being around a jet.  He said that 
there were six or seven generators running all the time while 
he worked in the military.  He also noted that he was on an 
advanced marksmanship team for over a year while he served in 
Korea.  The military provided foam hearing protection, but it 
was not always available.  He testified that it was his 
opinion that his hearing loss was consistent with being a 
generator operator and being a marksman.  He remarked that 
after leaving the military, he worked the midnight shift in 
the coal mines.  During the midnight shift he said there was 
no noise as the machinery was turned off.  He reported 
wearing hearing protection every day.  He also said that he 
disagreed with the doctor who said that his hearing loss was 
related to his working in the coal mines.  He stated that his 
work in the mines had nothing to do with his hearing loss.

The veteran's wife testified that she noticed the veteran's 
hearing problem as soon as they were married.  She reported 
that he couldn't hear people talking in the next room or in 
the back seat of the car.  She had to talk loudly for him to 
hear her.



Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Analysis

Based upon the evidence of record, the Board finds the 
veteran's hearing loss was not incurred as a result of an 
established event, injury, or disease during active service.  
Although he has provided evidence regarding the nature of his 
work on generators while in the service, the veteran did not 
report any ringing in his ears or hearing loss during his 
separation examination in 1970.  Likewise, the military 
audiological examination reports from March 1987 and 
March 1991 are not indicative of a hearing loss disability 
for VA benefit purposes.

The evidence clearly indicates that the veteran currently 
suffers from ringing in his ears and high frequency hearing 
loss.  In the report of the September 2004 VA examination the 
examiner noted that based solely on the veteran's report it 
was at least as likely as not that the veteran's tinnitus was 
initiated by the military.  In the same examination report 
the examiner opined that it was not as least as likely as not 
that the veteran's hearing loss was caused by the military.  
The Board finds the September 2004 VA examiner's opinion is 
persuasive as to the lack of a medical nexus between the 
veteran's currently demonstrated hearing loss and his active 
duty service.  In stating her opinion, the examiner reviewed 
the claims file and considered the entire evidence of record.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, the June 1970 separation examination report revealed 
normal ears.  No medical evidence demonstrates that the 
veteran experienced hearing loss to a compensable level 
within a year after his discharge from active duty.  
Therefore, service connection for hearing loss cannot be 
established on a presumptive basis.

The veteran testified in his July 2007 personal hearing that 
his hearing loss began during his time on active duty.  
However, on physical examination for entry to the Army 
Reserves in March 1987, the veteran was shown to have better 
hearing than he did on his separation examination in 
June 1970.  The veteran also testified in July 2007 that he 
wore hearing protection every day during his work.  However, 
the veteran stated to a VA examiner in September 2004 that he 
wore hearing protection in the mines from the 1990s but not 
previously.  Due to their inconsistent nature, the Board 
finds the veteran's statements competent but of less 
persuasive value.

The Board has carefully considered the veteran's statements 
that in his opinion his hearing loss is due primarily to his 
work on generators while on active duty and in the reserves 
and his experiences on a military marksmanship team.  While 
the veteran may sincerely believe his hearing loss is a 
result of his active duty service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  There is no 
competent medical evidence of record that links the veteran's 
currently demonstrated hearing loss to his active duty 
service.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


